Martin, J.
delivered the opinion of the court. The appellee prays that the appeal be dismissed, the appellant having given bond *238for $100 only, when the judge had directed a bond for $650.
West'n Dis'ct
October 1826.
Bullard & Rost for the plaintiff, Oakley & Wilson for the defendant.
The appellant resists the application on the ground that he claims a devolutive appeal only, and one hundred dollars are sufficient to cover the costs.
The law has not left the party a judge of the amount of the bond, even on a devolutive appeal, but it requires him to give bond and surety "to such an amount as the court may determine, as sufficient to secure the payment of the costs.” Code of practice, 578.
It is therefore ordered, adjudged and decreed, that the appeal be dismissed.